Birchard, J.
The facts appearing by the record are these: An action of trover for a quantity of tobacco, the plaintiff claiming $25 damages, was brought before a justice of the peace. The defendant demanded a trial by jury, which was had, and a verdict was rendered for the plaintiff for $12, upon which judgment was entered, and for the costs, taxed at *$27.45. From this the defendant appealed. Plaintiff .filed his declaration, and moved to quash the appeal; which motion was granted. Two errors are assigned.
1. That the court did not sustain the appeal.
2. That the appeal was quashed alter declaration filed.
Held, by all the judges :
1. That the recovery being for less than $20, the court of common pleas could not take jurisdiction by appeal.
2. I hat the filing of a declaration could not confer jurisdiction ; and that, therefore, there was no error in dismissing the suit as soon as their attention was called to that fact.

Non allocatur.